Citation Nr: 0409263	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of 
chemical exposure, to include fever with psychomotor tremors 
and a nervous disorder (residuals of chemical exposure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1958.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from April and November 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In the April 2000 
rating action, the RO denied the veteran's application to 
reopen a claim of service connection for residuals of 
chemical exposure, and in the latter rating decision, the RO 
denied his application to reopen a claim of service 
connection for PTSD.  The veteran perfected a timely appeal 
of these determinations to the Board.

In an August 2001 VA psychiatric examination report, the 
examiner diagnosed the veteran as having generalized anxiety 
disorder due to service.  In that same report, the 
psychologist also assessed the veteran as having major 
depressive disorder as secondary to his PTSD.  In light of 
the following decision establishing service connection for 
PTSD, in addition to the inferred claim of service connection 
for generalized anxiety disorder, the Board finds that the 
record raises a claim of secondary service connection for 
major depressive disorder.  Similarly, VA outpatient 
treatment entries, dated in February, March and July 2002, 
reflect that the veteran was diagnosed as having a mood 
disorder secondary to his essential tremors.  In light of the 
following decision granting service connection for essential 
tremors, the Board finds that the record also raises a claim 
of secondary service connection for a mood disorder.  To 
date, these issues have not been considered by VA and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a March 1994 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; although the 
veteran perfected a timely appeal to the Board with respect 
that that determination, he specifically withdrew his appeal 
prior to the Board's consideration of his claim, and thus the 
decision March 1994 became final.

3.  In a November 1996 decision, the Board denied the 
veteran's claim of service connection for residuals of 
chemical exposure, to include fever with psychomotor tremors 
and a nervous disorder; the veteran was provided notice of 
the decision and of his appellate rights and filed a Notice 
of Appeal with the United States Court of Veterans Appeals 
(now known as United States Court of Appeals for Veterans 
Claims) (Court), which in a January 1998 order granted his 
request to dismiss the appeal, and thus the decision became 
final.

4.  Evidence added to the record since the March 1994 rating 
decision that denied the veteran's claim of service 
connection for PTSD is so significant that it must be 
considered in order to fairly decide the merits of the case.

5.  Evidence added to the record since the November 1996 
Board decision that denied the veteran's claim of service 
connection for residuals of chemical exposure, to include 
fever with psychomotor tremors and a nervous disorder, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

6.  In June 1957, there was an explosion at Redstone Arsenal 
in Huntsville, Alabama.

7.  In numerous statements, the veteran has reported as an 
in-service stressor experiences stemming from the June 1957 
Redstone Arsenal explosion, and there is a lay statement of 
record corroborating the veteran's account of the claimed 
stressor.

8.  The record contains medical evidence indicating that the 
veteran has PTSD due to his corroborated in-service stressor.

9.  The record contains medical evidence indicating that the 
veteran has essential tremors due to the June 1957 Redstone 
Arsenal explosion.


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision denying the veteran's claim 
of service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204 (1994).

2.  The Board's November 1996 decision denying the veteran's 
claim of service connection for residuals of chemical 
exposure, to include fever with psychomotor tremors and a 
nervous disorder, is final.  38 U.S.C.A. §§ 5108, 7104, 7266 
(West 1991); 38 C.F.R. §§ 20.1100, 20.1105 (1996).

3.  Evidence received since the March 1994 RO rating decision 
denying service connection for PTSD is new and material; the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

4.  Evidence received since the November 1996 Board decision 
is new and material; the claim of entitlement to service 
connection for residuals of chemical exposure, to include 
fever with psychomotor tremors and a nervous disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

5.  Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

6.  Essential tremors were incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's applications to reopen claims of service connection 
for PTSD and the residuals of chemical exposure, as well as 
for the adjudication of the reopened claims on the merits, 
and that the requirements of the VCAA have in effect been 
satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In any event, in August 2001, the veteran was afforded a VA 
psychiatric examination to determine whether the veteran had 
PTSD and to obtain an opinion as to the etiology of 
condition.  Similarly, several VA examiners have addressed 
whether the veteran currently has any residual disability 
stemming from his reported in-service chemical exposure 
stemming from an explosion Redstone Arsenal in Huntsville, 
Alabama.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, despite extensive and diligent efforts, the 
veteran's service medical records unfortunately could not be 
obtained from the National Personnel Records Center (NPRC) 
because they were apparently destroyed in the 1973 fire at 
that facility.  VA, however, has associated with the claims 
folder the veteran's morning reports, dated from September 
1957 to September 1958; numerous attempts by both VA and the 
veteran to obtain morning reports prior to that time have 
been futile.  Further, VA has associated with the claims 
folder pertinent post-service treatment records, which 
reflect that the veteran has been diagnosed as having PTSD 
and essential tremors.  

The veteran and his representative have also been provided 
with Statements of the Case (SOCs) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  Further, in numerous 
letters, including one dated in October 2002, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
By way of these communications, VA gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also VAOPGCPREC 1-2004 (2004).  

In light of the above, as well as the following decision 
reopening the veteran's claims of service connection for PTSD 
and the residuals of chemical exposure and granting service 
connection for PTSD and essential tremors, he is not 
prejudiced by the Board's consideration of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no 
pertinent, identified, outstanding evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  

II.  Application to reopen claims of service connection for 
PTSD and the residuals of chemical exposure

In a March 1994 decision, the RO denied service connection 
for PTSD, and although the veteran perfected an appeal to the 
Board, during a June 1996 Board hearing, he specifically 
withdrew the appeal, and therefore the RO's denial of the 
veteran's PTSD claim became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204 (1994).  
Thereafter, in a November 1996 decision, the Board denied the 
veteran's claim of service connection for residuals of 
chemical exposure; although the veteran filed a timely Notice 
of Appeal (NOA) to the Court, he subsequently requested that 
the appeal be dismissed, and in a January 1998 order, the 
Court granted the veteran's request.  Therefore the November 
1996 Board decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7266.  

In the March 1994 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran had not 
been diagnosed as having that condition, which he 
acknowledged when withdrawing his claim during the June 1996 
Board hearing.  In the Board's November 1996 decision, the 
Board denied service connection for residuals of chemical 
exposure on the basis that there was no medical evidence 
linking a fever, psychomotor tremors or a nervous disorder to 
service.

The evidence of record at the time of the March 1994 rating 
action and the November 1996 Board decision consisted of the 
private medical records, dated from July 1969 to April 1976; 
a December 1993 response from the NPRC indicating that none 
of the veteran's service medical records could be located and 
that no Surgeon General extracts were available; the 
transcript of the testimony of the veteran and his spouse at 
a June 1996 Board hearing; lay statements; and statements and 
written argument of or on behalf of the veteran.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his applications to reopen claims of 
service connection for residuals of chemical exposure in 
December 1999 and for PTSD in September 2000, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petitions to reopen because the 
veteran filed them at the RO in December 1999 and September 
2000.

Evidence associated with the claims folder since the March 
1994 RO rating action and the November 1996 Board decision 
includes morning reports, dated from September 1957 to 
September 1958, showing that the veteran was stationed at the 
Redstone Arsenal in Huntsville, Alabama, and subsequently in 
White Sands, New Mexico; an October 1997 lay statement 
drafted by the veteran's former N.C.O.I.C. (Non-Commissioned 
Officer In Charge); an extract from the Historical Division, 
Secretary of the General Staff of the U.S. Army Missile 
Command at Redstone Arsenal, in Redstone, Alabama, verifying 
that an explosion occurred at Redstone Arsenal in June 1957; 
the report of an August 2001 VA psychiatric examination; VA 
treatment records, dated from 1997 to 2002; and statement and 
written argument submitted by or on behalf of the veteran.

Of particular significance is the October 1997 lay statement, 
in which the veteran's former commanding officer stated that 
he was stationed at Redstone Arsenal from December 1956 to 
September 1959, and in which he corroborated the veteran's 
claim that he was present at Redstone Arsenal at the time of 
the June 1957 explosion and that the veteran responded to an 
emergency call involving transporting a civilian who was 
injured as a result of the explosion and who later died.  In 
addition, his former commanding officer verified that the 
veteran was hospitalized at the time with a fever of 
undetermined origin.  Further, the August 2001 VA psychiatric 
examination report shows that the veteran was diagnosed as 
having PTSD due to the stressor that was corroborated above, 
which obviously are quite significant facts.  Finally, the VA 
treatment records contain assessments by several VA examiners 
indicating that the veteran has tremors due to the in-service 
stressor.

This evidence bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's PTSD and residuals of chemical exposure claims, 
especially in light of the bases of the RO's March 1994 and 
the Board's November 1996 decisions.  Having determined that 
new and material evidence has been added to the record, the 
veteran's claims of service connection are reopened.  

III.  Service connection for PTSD and for residuals of 
chemical exposure

Background

As a preliminary matter, the Board notes it has carefully 
reviewed the voluminous lay, medical and military evidence of 
record.  In this decision, however, the Board will discuss 
only that evidence that directly relates to a June 1957 
explosion at Redstone Arsenal and the veteran's proximity to 
and impact from that incident; the pertinent diagnoses; and 
the medical evidence that addresses whether the veteran has 
PTSD and/or a residual of chemical exposure stemming from the 
June 1957 Redstone Arsenal explosion.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

Records from Man Appalachian Regional Hospitals, dated from 
July 1969 to May 1970, show that when the veteran was seen in 
the emergency room in July 1969, he reported having had 
nervous spells and nervous attacks that were associated with 
blurring, irritability and the sudden onset of weakness 
across his body since service.  According to the 
hospitalization report, the veteran indicated that he had 
been hospitalized for influenza at Redstone, Huntsford (sic), 
Alabama in 1957.  The diagnosis at discharge was possible 
psychomotor epilepsy, rule out brain tumor.  Treatment 
records, dated in September 1969, reflect an impression of 
vertigo, probably due to labyrinthitis.  In October 1969, the 
assessment was anxiety reaction.  There were no complaints or 
findings relating to any chemical exposure in service.

Records from Highland Hospital show that the veteran received 
inpatient care at that facility from April to May 1976.  The 
records indicate that he was admitted in April 1976 for a 
history of volatile and cyclic affective behaviors 
characterized by mood swing, and that he reported nervousness 
dating back to 1957, when he served on active duty.  The 
examiner stated that he had a long-term problem with a 
tremor, which was a fine tremor affecting his head that was 
considered suggestive of a familial tremor, and a course 
intention tremor was considered more likely a 
psychophysiologic of hysteric type.  The discharge diagnoses 
were cyclothymic personality associated with chronic anxiety 
symptoms; the admission summary also reflects a diagnosis of 
a possible familiar tremor.

In June 1996, the veteran and his spouse testified at a Board 
hearing.  During the hearing, the veteran's former 
representative stated that the veteran's active duty included 
service at the Redstone Arsenal in Huntsville, Alabama, and 
subsequently in White Sands, New Mexico, both of which were 
described as top secret facilities.  He also indicated that 
the veteran had a top secret plus clearance.  The veteran was 
reportedly exposed to a chemicals while serving as a medic; 
in this capacity, he retrieved a civilian scientist who had 
been doused in chemicals and transported him to a military 
hospital.  According to his former representative, three to 
five days after the incident the veteran was hospitalized to 
treat a high fever and he subsequently developed a tremor.  

The veteran testified that his military occupational 
specialty was originally a medic through the period in which 
he was assigned to Redstone Arsenal.  When he was stationed 
at White Sands, he became a heavy operator and he drove a 
bus.  In describing the chemical exposure incident, the 
veteran reported that when he was called to the location of 
the accident, he found a scientist lying on the floor of a 
laboratory.  The man was surrounded by chemicals, and had 
blotches on his skin.  The veteran was reportedly told that 
the accident occurred when the scientist mixed two 
incompatible chemicals resulting in an explosion.  In picking 
up the scientist and placing him on a gurney, the veteran's 
clothes and shoes, which he wore for the remainder of the 
day, became saturated in chemicals.  He and another 
individual removed the scientist's clothes and cleaned him 
with soap and water at an aid station before transporting him 
to a civilian hospital.  The veteran later learned that the 
scientist subsequently died.  He testified that within a few 
days of the incident he developed a fever and was 
hospitalized with a temperature of 105 degrees, was 
quarantined at the facility, and that at discharge from the 
hospital he felt a shakiness affecting his entire body.  The 
veteran reported that the condition, which he further 
described as anxiety and a tremor, had been chronic since 
that time.  He added that, despite that, he continued to 
serve on active duty, but noted the condition at his 
separation examination.  

The veteran's spouse testified that on the day of the 
chemical exposure, her husband's clothes had such a bad odor 
that she declined to launder them and took them instead to a 
base laundry.  She reportedly noticed his nervousness on 
discharge from the hospital and related that her friends 
could verify in writing that he was afflicted by tremor 
shortly after separation from service.  Both the veteran and 
his wife testified that they never learned why he was 
quarantined during his hospitalization.  

Finally, the veteran and his former representative emphasized 
that he was an obedient soldier who so feared the 
consequences of revealing his military experiences, which he 
was told had to be kept secret, that he did not seek medical 
treatment until 1969, more than ten years after separation, 
when his symptoms had become severe.

As noted above, at the June 1996 hearing, the veteran 
withdrew his PTSD claim because he acknowledged he had not 
been diagnosed as having the disability, and in a November 
1996 Board decision, the Board denied service connection for 
residuals of chemical exposure, to include fever with 
psychomotor tremors and a nervous disorder, on the basis that 
there was no medical evidence linking any disability to the 
veteran's reported in-service exposure.  Further, the 
November 1996 Board decision became final when the Court 
granted the veteran's request and dismissed his appeal in 
January 1998.

In a February 1997 lay statement, CTP reported that she had 
known the veteran since 1953, and that prior to 1957 or 1958, 
the veteran did not suffer from nervous tremors or shaking.  
She stated that she was close to the veteran and his family 
and that they saw each other often, and that only since being 
stationed at Redstone Arsenal had the veteran had this 
condition and that his personality was different.  CTP added 
that the symptoms continued to worsen, and that approximately 
ten years after his discharge from active duty he sought 
treatment for these problems.  The affirmant emphasized that 
she knew as much detail as she did because she had remained 
close to the veteran and his family.  

In two other lay February 1997 lay statements, the affirmants 
stated that they had known the veteran since 1952 and that he 
had no nervous condition or shaking prior to serving at 
Redstone Arsenal.

In September 1998, the veteran submitted an October 1997 
affidavit prepared by his former commanding officer.  The 
statement indicates that the commanding officer served at 
Redstone Arsenal from December 1956 to September 1959, and 
retired as an E-7 from the United States Army.  He reported 
that his duties including serving as the non-commissioned 
officer in charge of the ambulance section, of which the 
veteran was assigned as an ambulance driver.  He added that 
the veteran was subsequently reassigned to the post 
dispensary as an ambulance driver and dispensary technician.  
In addition, his commanding officer reported that during this 
period the veteran responded to an emergency call involving a 
civilian employee who was involved in a chemical explosion.  
He stated that the veteran treated the civilian employee and 
transported him to Huntsville Hospital, where he died.  The 
commanding officer further indicated that a short time later 
the veteran was in the post hospital in serious condition 
with a fever of undetermined origin.

Morning reports, available only from September 1957 to 
September 1958, show that the veteran was stationed at 
Redstone Arsenal from September 1957 to April 1958, and at 
White Sands, New Mexico, from May to September 1958.  Despite 
efforts by both VA and the veteran, morning reports dated 
prior to September 1957 could not be located.

In August 2001, the veteran was afforded a formal VA 
psychiatric examination, and the examiner indicated that he 
had reviewed his claims folder.  At the outset of his report, 
the psychologist observed that during his period of service 
the veteran was an ambulance driver at Redstone Arsenal, and 
that in that capacity, he frequently participated in 
ambulance calls involving dead and dying individuals, 
including those involved in suicides and auto accidents.  The 
examiner also specifically noted the June 1957 explosion at 
Redstone and stated that the veteran was called in to aid the 
scientist who was rendered unconscious by the explosion.  The 
scientist was reportedly covered with the chemicals and died 
approximately twelve days later.  The examiner also noted two 
additional stressors, neither of which has been corroborated.

During the interview, the veteran reported suffering from 
nervousness since 1957.  In addition, he complained of having 
intrusive recollections, nightmares, anxiety, irritability, 
and sleep disorder; the veteran indicated that he had the 
nightmares one to two times per month involving "ambulance-
related issues" and death and dying and that he awakened in 
a cold sweat.

The psychologist discussed his review of the veteran's post-
service treatment records, which revealed that he began 
seeking treatment in 1969 for nervous spells and neurological 
problems.  He also noted that the veteran was receiving VA 
outpatient treatment for his psychiatric disability.  The 
psychologist administered a mental status examination, and he 
reported that the results disclosed an overall clinical 
impression consistent with PTSD.

Based on his review of the veteran's records, his interview 
of the veteran and the findings of the mental status 
examination, the psychologist diagnosed the veteran as having 
chronic, severe PTSD; generalized anxiety disorder; and 
chronic, severe, major depressive disorder.  The examiner 
indicated that if the veteran's in-service history was proved 
accurate, then the conditions were of service origin.  After 
offering these diagnoses, the psychologist opined that these 
psychiatric disabilities were separate from what appeared to 
be a more neurologically-based and possibly toxin-based 
difficulty with an essential tremor.  

VA treatment records, dated from 1997 to 2002, are 
significant for several positive chemical exposure nexus 
opinions.  In December 1997, a neurologist reviewed the 
veteran's history and noted that the illness started in 1957 
when the veteran was on active duty; the examiner indicated 
that the veteran had transported a person injured in the 
Redstone Arsenal chemical explosion.  After discussing the 
veteran's pertinent post-service history and the findings of 
his outpatient examination, the neurologist diagnosed the 
veteran as having essential tremors that were possibly 
secondary to a viral encephalopathy during service.  A 
February 1999 entry reflects that a VA neurologist diagnosed 
the veteran as having an essential-type tremor that possibly 
started with a remote encephalitic illness.  In May and 
August 1999, the veteran's treating VA neurologist reported 
the veteran's history and diagnosed him as having a mixture 
of essential and cerebellar postural tremor.  In an October 
1999 opinion, a VA physician indicated that based on his 
review of the veteran's records that it was as likely as not 
that his neurological problems were related to that in-
service chemical exposure.  Further, February, March and July 
2002 VA outpatient treatment entries reflect that the veteran 
was diagnosed as having a mood disorder secondary to his 
essential tremors.

Finally, in numerous statements, the veteran reiterated that 
he has suffered from nervous problems as well as tremors that 
were related to his in-service experiences as an ambulance 
driver and the circumstances surrounding the June 1957 
explosion at Redstone Arsenal.  In addition, noting that his 
claims had been denied by the RO because it concluded that 
there was no proof establishing his presence at Redstone 
Arsenal in June 1957, he challenged the bases of the RO's 
denials, arguing that he had done all he could but was 
unable, as VA had been, to obtain his service medical records 
or morning reports dated prior to September 1957.  In 
support, he cited the affidavit prepared by his former 
commanding officer and the positive VA medical opinions and 
requested that all reasonable doubt be resolved in his favor 
and that his appeals be granted.

Analysis

The Board reiterates that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts by both the veteran and VA, 
only morning reports dated from September 1957 to September 
1958 could be obtained.  The Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register that reflected the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

As discussed above, the veteran has been diagnosed as having 
PTSD due to Redstone Arsenal chemical exposure incident 
during service, and thus the Board finds that the veteran has 
clearly satisfied the first two elements required for a grant 
of service connection for PTSD.  As such, the Board will 
focus on the third prong, i.e., whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred, which is the basis for the RO's denial.

In this regard, the Board notes that in his October 1997 
statement, the veteran's former commanding officer, who 
retired after serving from active duty as an E-7, 
corroborated the essence of the veteran's account of the 
occurrence of his reported in-service stressor.  In the 
statement, the former commanding officer indicated that he 
served at Redstone Arsenal from December 1956 to September 
1959 and was the non-commissioned officer in charge of the 
ambulance section, of which the veteran was assigned as an 
ambulance driver.  He added that during this period the 
veteran responded to an emergency call involving a civilian 
employee who was involved in a chemical explosion, that the 
veteran treated the civilian employee and transported him to 
Huntsville Hospital, where he died, and that a short time 
later the veteran was in the post hospital in serious 
condition with a fever of undetermined origin.  This 
statement is consistent with the veteran's account and 
constitutes credible supporting evidence that the veteran's 
claimed stressor occurred.  

In addition, the Board observes that in her hearing 
testimony, the veteran's spouse stated that she recalled the 
day the veteran was exposed to the chemicals from the 
Redstone Arsenal incident, reporting that the odor was so bad 
she decided to launder them.  Moreover, the Board notes that 
at virtually every opportunity during this extended period, 
the veteran reported this same stressor in virtually 
identical detail.  Further, the is no affirmative evidence 
that the incident did not occur; the only evidence 
"against" the claim consists of the government's 
unsuccessful attempts to obtain service records for the date 
of the stressor, which have proved futile.  In light of the 
foregoing, the Board concludes that there is credible 
supporting evidence showing that the veteran's reported in-
service stressor occurred.

In reaching this conclusion, the Board notes that in Suozzi 
v. Brown, 10 Vet. App. 307 (1997), the Court held that by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to an in-service 
stressor involving the chemical explosion at Redstone 
Arsenal.  In light of the veteran's former commanding 
officer's October 1997 statement and the Court's decisions in 
Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that at least one of 
the veteran's reported in-service stressors actually 
occurred.  In light of the foregoing, and in the absence of 
any contradictory medical evidence, the Board finds that 
service connection for PTSD is warranted.

B.  Residuals of chemical exposure

As with the veteran's PTSD claim, the crucial inquiry relates 
to whether the veteran experienced this in-service injury.  
In light of the Board's finding that the veteran is a 
reliable historian and that there is credible supporting 
evidence that he was exposed to chemicals at Redstone Arsenal 
due to the chemical explosion at that facility, the question 
turns to whether the veteran has any condition related to 
that in-service event.

In his statements and testimony, the veteran reports 
suffering from recurrent tremors since the chemical explosion 
at Redstone Arsenal.  In this regard, the Board notes that in 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran is competent to report that he or 
she has experienced a continuity of symptoms since service.  
Moreover, as discussed above, the veteran's report of the 
origin and nature of this condition has not varied over time.  
Further, his account of this continuity of symptomatology is 
corroborated by the testimony of his spouse and information 
reported in several lay statements.  

Further, in a July 1969 private medical record, while seeking 
emergency treatment, the veteran reported having nervous 
spells since 1957, when he was hospitalized at Redstone 
Arsenal following the chemical exposure incident at that 
facility.  The Board finds this evidence especially probative 
because it was offered for the purpose of receiving medical 
care in the emergency room of a hospital.  Moreover, he did 
not file a claim of service connection for this condition 
until November 1993, more than twenty-four years later.  The 
Board concludes that for both of these reasons, the 
credibility of the account is enhanced.

In addition, every examiner who has addressed the onset 
and/or etiology of the veteran's tremors and its relationship 
to his period of active duty has diagnosed the veteran as 
having this condition either due to the in-service chemical 
accident at Redstone Arsenal, or that he has suffered from 
this disability since his period of active duty.  In this 
regard, the Board notes that in December 1997, a VA 
neurologist, after examining the veteran and reviewing his 
medical records, diagnosed the veteran as having essential 
tremors that was possibly secondary to a viral encephalopathy 
during service.  Similarly, a February 1999 entry reflects 
that a VA neurologist diagnosed the veteran as having an 
essential-type tremor that possibly started with a remote 
encephalitic illness.  Further, in an October 1999 opinion, a 
VA physician indicated that based on his review of the 
veteran's records that it was as likely as not that his 
neurological problems were related to that in-service 
chemical exposure.  Finally, in the August 2001 VA 
psychiatric examination report, the psychologist opined that 
the veteran suffered what appeared to be a more 
neurologically-based and possibly toxin-based essential 
tremor.

In light of the foregoing, and in the absence of any 
contradictory medical evidence, the Board finds that service 
connection for essential tremors is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for essential tremors is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



